TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00229-CV



                                      In the Matter of A. V.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-26,484, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A.V. was found to have engaged in delinquent conduct, namely aggravated robbery

with a deadly weapon, and was placed on probation. Subsequently, the State filed a motion to

modify A.V.’s disposition, alleging in ten paragraphs that A.V. violated the terms and conditions

of his probation. The district court found that A.V. had violated his probation as alleged in six of

the ten paragraphs. Specifically, the district court found that A.V. had committed the offenses of

burglary of a habitation and false alarm, associated with negative peers, and possessed a firearm.

A.V. was committed to the care of the Texas Youth Commission for a determinate period of

ten years.

               The district court heard evidence that, on the morning of November 20, 2007, A.V.,

together with D.P. and D.K., two other juveniles, burglarized a home. D.P. testified that the

juveniles drove to the home in a black Honda that had been given to A.V. by his mother. During the

burglary, the owner of the home was inside the house and hiding in the bathroom. The owner, who

was a client of the law firm where A.V.’s mother worked, testified that she called the police from
the bathroom and reported the burglary. The owner reported that one of the burglars was wearing

a light blue shirt. Officer James Guice of the Austin Police Department testified that, when he

arrived at the house, he observed the burglars run away. According to Officer Michael Graham of

the Austin Police Department, a set of keys had been left behind in the house. The black Honda was

also left behind, parked on the street. Graham testified that he was able to open the Honda using the

keys he found in the house. Property that had been stolen from the house was found in the trunk of

the car. A firearm was found in the glove compartment.

               Officer Matt Jones of the Austin Police Department encountered A.V. walking

near the scene of the burglary shortly thereafter. Jones testified that A.V. was wearing a light blue

striped shirt. According to Jones, A.V. told him that he had been “sucker punched” by three black

males. Not realizing that A.V. was a suspect in the burglary, Jones gave A.V. a ride home. Later

that night, A.V. reported the Honda as stolen. When police officers arrived at A.V.’s home in

response to the report, they noticed a light blue striped shirt in his bedroom. According to Officer

Graham, this shirt was similar to the owner’s description of the shirt one of the burglars was wearing.

A.V. was subsequently charged with committing the offense.

               A.V.’s court-appointed counsel has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also In re D.A.S., 973 S.W.2d
296 (Tex. 1998) (applying Anders procedure to appeals in juvenile cases). Counsel observes that

the district court overruled his motion to suppress the evidence found in the car as the product of a



                                                  2
warrantless search. Counsel acknowledges that the district court’s ruling on a motion to suppress

is reviewed for abuse of discretion, and there is evidence in the record from which the district court

could have found that the officers had probable cause to search the car without a warrant. Thus,

counsel believes raising an issue on the motion to suppress would be frivolous. Counsel also

observes that our review of a district court’s order revoking probation is limited to whether the

district court abused its discretion, and on this record, counsel argues, we would not be able to

conclude that there was an abuse of discretion.

                  A copy of counsel’s brief was delivered to A.V., who is now nineteen years old, and

he was advised of his right to examine the appellate record and file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  We affirm the district court’s order modifying A.V.’s disposition and committing him

to the Texas Youth Commission.



                                                 __________________________________________

                                                 Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: August 13, 2009



                                                    3